Case: 21-50454    Document: 00516382285       Page: 1    Date Filed: 07/05/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 5, 2022
                               No. 21-50454
                             Summary Calendar                     Lyle W. Cayce
                                                                       Clerk


   Timothy A. Fonseca,

                                                        Plaintiff—Appellant,

                                    versus

   University Medical Center; Laura Eisenberg, UMC
   Urologist; Michael Damian Bagg, UMC Urologist; Jeffery
   Taber, UMC Urologist; Jose Doe, 7th floor UMC Nurse; Richard
   Wiles, Sheriff, El Paso County, TX; Christina Morton, Director of
   Nursing, El Paso Jail Annex; Hilda Ramirez, Clerk, El Paso Jail Annex;
   Micky Balles, Weekend Nurse, El Paso Jail Annex; Christina
   Roche, Front Desk RN, El Paso Jail Annex; L. T. Mondnez, Special
   Needs Lieutenant, El Paso Jail Annex; Mario Correa, Detective, El Paso
   Sheriff’s Office; Michael J. Sebastia, Contracted Urologist; Nurse
   Keith Seidel,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:20-CV-180


   Before Davis, Jones, and Elrod, Circuit Judges.
Case: 21-50454      Document: 00516382285           Page: 2    Date Filed: 07/05/2022




                                     No. 21-50454

   Per Curiam:*
          Timothy A. Fonseca, now Texas prisoner # 2318020, filed a pro se
   civil rights complaint challenging medical treatment he received at the
   University Medical Center before he became a pretrial detainee and care he
   received during his detention in the El Paso County Jail. The district court
   dismissed Fonseca’s allegations of constitutional violations for failure to state
   a claim on which relief may be granted, 28 U.S.C. § 1915(e)(2)(B)(ii), and
   declined to exercise supplemental jurisdiction over the remaining state law
   claims, 28 U.S.C. § 1367(c)(3). We affirm.
          Contrary to Fonseca’s arguments, the district court was authorized to
   issue a sua sponte dismissal order, and it was not required to permit discovery
   prior to the dismissal. See § 1915(e)(2). Furthermore, the court was
   authorized to order the defendants to construct a record to assist with
   screening. See Norton v. Dimazana, 122 F.3d 286, 292-93 (5th Cir. 1997).
          Next, Fonseca has provided no indication that he did not plead his
   best case; therefore, it is unavailing for him to argue that the district court
   erroneously failed to provide an opportunity to amend the complaint prior to
   dismissal. See Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009). To
   the extent that Fonseca challenges the district court’s failure to appoint
   counsel, he has abandoned that claim by his failure to brief. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). To the extent that Fonseca
   challenges the district court’s decision declining to exercise supplemental
   jurisdiction over his state law claims against the University Medical Center
   defendants, we can discern no abuse of discretion from his arguments. See
   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 & n.7 (1988).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-50454      Document: 00516382285          Page: 3    Date Filed: 07/05/2022




                                    No. 21-50454


          As for the district court’s § 1915(e)(2)(B)(ii) dismissal, Fonseca’s
   allegations that the El Paso County Jail defendants acted with deliberate
   indifference are best described as a disagreement with the medical treatment
   he received or, at most, allegations that the defendants committed
   malpractice. His allegations do not state a constitutional violation. See Hare
   v. City of Corinth, 74 F.3d 633, 639, 647-48, 650 (5th Cir. 1996) (en banc); see
   also In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir.
   2010); Norton, 122 F.3d at 292; Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th
   Cir. 1993).
          Accordingly, the judgment of the district court is AFFIRMED.
   Fonseca’s motions for the appointment of counsel and for a default judgment
   are DENIED.
          Our affirmance of the district court’s dismissal of Fonseca’s § 1983
   complaint under § 1915(e) counts as a strike under § 1915(g). See Adepegba v.
   Hammons, 103 F.3d 383, 387 (5th Cir. 1996), abrogated in part on other grounds
   by Coleman v. Tollefson, 575 U.S. 532, 534-41 (2015).              Fonseca is
   CAUTIONED that, if he accumulates three strikes, he will not be allowed
   to proceed in forma pauperis in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                          3